UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   07May2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 7th May 2014 CRH plc CRH plc advises that Mr. Jan Maarten de Jong retired from the Board at the conclusion of the Annual General Meeting on Wednesday, 7th May 2014. Remuneration Arrangements on Ceasing to Hold Office Following his retirement, Mr. de Jong will receive his outstanding non-executive Director fees for the period to 7th May 2014. Enquiries: Contact Neil Colgan Company Secretary Ph.: + CRH public limited company (Registrant) Date:07May 2014 By:/s/Maeve Carton M. Carton Finance Director
